Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to amendment filed on 18 November 2021 and approved terminal disclaimer.
REASONS FOR ALLOWANCE
2.	Claims 2-21 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art of record does not teach:
		“A cryptographic method including: for: an origin blockchain stored on an origin memory and supporting a distributed ledger for an origin distributed ledger technology (DLT) network including multiple origin nodes …formatting origin data from both the initial block and the update block for compliance with the target DLT network to obtain formatted origin data, and without regard to further consensus among the multiple origin nodes, synchronizing the DLT object by creating a target instance of the DLT object on the target blockchain including the formatted origin data, the formatted origin data is appended to the target blockchain at a target block responsive to a target consensus among the multiple target nodes”
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Conclusion

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        10 December 2021